Title: Thomas Jefferson to Joseph Milligan, 12 January 1819
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Monticello
Jan. 12. 19.
          
          Do, my good friend, let me have my books as soon as you can.  of some of them I am in daily want. yet I mean not to hasten them to the prejudice of their being solidly done.
          On the reciept of your letter proposing to republish Ricardo, I turned to the Edinburg review, and read that article. if you do republish, I wish, but doubt your seeing your own by it. it is a work in my opinion which will not stand the test of time & trial. if such men as Adam Smith, Malthus, Say, and Tracy, knew nothing of the nature of rent, or of the effect of capital on prices, it is not to be proved by such muddy reasoning as that of Ricardo, or of his Edinburg critic. their new discoveries of the errors of these great men will be like those of the errors of Newton, which almost every year produces from some half-sighted writer, who sees but a speck at a time of an expanded subject. yet, not having seen the whole work, I can only say, that neither the parts quoted, nor the supplementory reasonings of the Reviewer, are sufficient in my judgment to overthrow the theories of Smith, Malthus, Say and Tracy. the reputation of the work will, I think, fall as soon as it comes to be read.—make haste with my books and be assured of my esteem and best wishes.
          Th: Jefferson
        